Title: Joseph Léonard Poirey to Thomas Jefferson, 1 March 1812
From: Poirey, Joseph Léonard
To: Jefferson, Thomas


          
		   
		  [Ed. Note: On 1 Mar. 1812 Joseph Léonard Poirey addressed TJ a letter from Rue Mézieres number 4, Paris (RC in DLC, endorsed by TJ as received 27 May 1812 and so recorded in SJL, enclosed in John Graham to TJ, 23 May 1812, or James Madison to TJ, 25 May 1812; Dupl in DLC, dated Paris, 1 Mar. 1813, endorsed by TJ as received 18 Aug. 1813 and so recorded in SJL) that was nearly identical to one he had sent on 6 Dec. 1803 (DLC). In these letters he sought TJ’s assistance in
			 obtaining financial compensation for his services during the American Revolution.]
        